Citation Nr: 1034713	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-36 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for bilateral 
hearing loss disability.

3.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to March 
1968.

Theses matters come before the Board of Veterans' Appeals (Board) 
from a March 2008 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Columbia, South Carolina.  

In February 2009, the Veteran testified before a Decision Review 
Officer in Louisville, Kentucky.  A transcript of that hearing is 
of record.

In July 2010, the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.  

The issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for PTSD 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an unappealed December 2003 decision, the RO denied the 
Veteran's claim for entitlement to service connection for 
bilateral hearing loss disability.  

2.  In an unappealed December 2003 decision, the RO denied the 
Veteran's claim for entitlement to service connection for 
tinnitus.  

3.  Evidence received since the December 2003 RO decision is 
cumulative or redundant of evidence previously of record, does 
not relate to an unestablished fact necessary to substantiate the 
claim of entitlement to service connection for bilateral hearing 
loss disability, and does not raise a reasonable possibility of 
substantiating the claim. 

4.  Evidence received since the December 2003 RO decision is 
cumulative or redundant of evidence previously of record, does 
not relate to an unestablished fact necessary to substantiate the 
claim of entitlement to service connection for tinnitus, and does 
not raise a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  Evidence received since the December 2003 decision that 
denied reopening a claim for entitlement to service 
connection for bilateral hearing loss disability, which was 
the last final denial with respect to this issue, is not new 
and material; the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 
(2009).

2.  Evidence received since the December 2003 decision that 
denied reopening a claim for entitlement to service 
connection for tinnitus, which was the last final denial 
with respect to this issue, is not new and material; the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).  


Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five elements 
include:  (1) Veteran status; (2) existence of a disability; (3) 
a connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, VA is required to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and/or an effective date will be assigned if 
service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a 
decision that established new requirements with respect to the 
content of the VCAA notice for reopening claims.  In the context 
of a claim to reopen, the Secretary must look at the bases for 
the denial in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence would 
be necessary to substantiate that element or elements required to 
establish service connection that were found insufficient in the 
previous denial.

In VA correspondence, dated in December 2007, VA informed the 
appellant of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  The correspondence notified the Veteran that his 
claims were denied because the conditions were not incurred in, 
or aggravated by, military service.  The Veteran was notified 
that evidence which he submits must relate to this fact.  The 
correspondence also informed the Veteran of the criteria for 
assignment of an effective date and disability rating in the 
event of award of service connection.

In Pelegrini v. Principi, supra, the Court held that compliance 
with 38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable agency of original jurisdiction 
decision.  Because complete VCAA notice in this case was provided 
prior to the initial AOJ adjudication denying the claims, the 
timing of the notice does comply with the express requirements of 
the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records (STRs), and VA and private 
medical records.  Additionally, the claims file contains the 
statements of the Veteran in support of his claims, to include 
his testimony at a DRO hearing and a videoconference Board 
hearing.  The Board has carefully reviewed the statements and 
concludes that there has been no identification of further 
available evidence not already of record for which VA has a duty 
to obtain.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  

At the July 2010 videoconference Board hearing, the Veteran's 
accredited representative requested that additional records be 
obtained from the "Lexington VA" because, he averred, that 
there were more recent records pertaining to his claim for 
hearing loss and tinnitus.  The representative stated that the 
treatment began in the beginning of 2010, and that he did not 
have any records from January to the present.  VA has a duty to 
assist the Veteran in obtaining pertinent medical records; 
however, the Veteran has not provided any indication whatsoever 
that the records contain any opinion which causally relates the 
Veteran's disabilities to active service, the element of 
entitlement to service connection which was missing at the time 
of the last final denial.  Treatment records for hearing loss 
disability and tinnitus, without an opinion as to etiology would 
be of no benefit to the Veteran.  As the Veteran has not provided 
any indication that there is a missing record as to etiology of 
his bilateral hearing loss disability and tinnitus, the Board 
finds that a remand is not warranted.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran are to be avoided).

The Board notes that VA is not required to provide a medical 
examination to a claimant seeking to reopen a previously and 
finally disallowed claim prior to a determination that new and 
material evidence has been received.  See Paralyzed Veteran's of 
Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 
2003).
Nevertheless, the Veteran was provided with a VA audiological 
examination and opinions in June 2009.  The Board finds that the 
VA examination and opinions obtained in this case are adequate.  
The audiological opinion is predicated on a full audiometric 
examination of the Veteran and a review of his claims file.  The 
audiology report considers the pertinent evidence of record, to 
include the Veteran's audiometric results, and the statements of 
the Veteran regarding in-service, and post service, acoustic 
trauma.  The Board notes that the examiner opined that the 
Veteran had normal hearing upon entrance to service.  In Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993) the Court held that the 
threshold for normal hearing is from 0 to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  The 
Veteran's pre-induction report of medical examination is dated in 
March 1966.  As such, it is assumed that the pure tone 
thresholds, in decibels, were recorded in American Standards 
Associates (ASA) units.  When converted to reflect the current 
International Standards Organization (ISO) and American National 
Standards Institute (ANSI) standards, the Veteran's pre-induction 
audiometer results reflect pre-existing hearing loss at the 1000 
and 2000 Hz frequency.  As such, the presumption of soundness on 
induction does not attach for the left ear, and service 
connection for left ear hearing loss disability may be considered 
only on the basis of aggravation of hearing loss in service.  The 
Veteran's March 1968 report of physical examination for 
separation purposes reflects normal hearing in both ears.  The 
Board notes that the June 2009 VA examiner's opinion as to normal 
hearing on the pre-induction examination is not prejudicial to 
the Veteran as the examiner correctly noted that there was no 
hearing loss on separation.  

The Board notes that the examiner provided an etiology opinion 
with regard to the Veteran's tinnitus and acoustic trauma in 
service.  The examiner did not specifically discuss whether a 
"dropped pair of scissors into an ear" could have resulted in 
bilateral tinnitus, an allegation made by the Veteran.  
Nevertheless, the examiner did review the entire STRs, which are 
negative for any such incident.  The Board notes that a medical 
opinion can be based solely on a Veteran's lay statement of his 
prior history, unless the facts provided are otherwise inaccurate 
or contradicted by the evidence of record.  Kowalski v. 
Nicholson, 19 Vet.App. 171, 179-80 (2005).  In this regard, the 
STRs do not reflect any complaints of a bug in the ear, scissors 
in an ear, or tinnitus.  Private medical records reflect a bug in 
the Veteran's ear with complaints of tinnitus occurred in 
December 1999, more than 30 years after separation from service.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007), the Court held that, relevant to VA audiological 
examinations, in addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  In the June 
2009 VA examination report, the examiner noted that the Veteran 
reported a chief complaint of hearing loss and tinnitus.  He 
further reported that his current hearing loss makes it difficult 
to participate in conversations, especially in the presence of 
background noise.  Thus, the report reflects that the examiner 
considered the functional effects caused by the hearing loss 
disability.  

Legal criteria 
New and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  

Pursuant to 38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.105 (2009), a 
final decision by the RO may not thereafter be reopened and 
allowed, in the absence of clear and unmistakable error (CUE), 
except as provided by 38 U.S.C.A. § 5108, which indicates that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the claim."  
Therefore, once an RO decision becomes final under section 
7105(c), in the absence of CUE, and absent the submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c)(West 2002); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 C.F.R. 
§ 3.105.

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett, supra. Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to 
agency decision makers.  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new and 
material, the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate to 
reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the appellant in developing the facts necessary for the 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the 
concept of a well-grounded claim).

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. 
§§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2006).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being 
sought, due consideration shall be given to the places, types, 
and circumstances of such Veteran's service as shown by such 
Veteran's service record, the official history of each 
organization in which such Veteran served, such Veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).

For certain disabilities, where a Veteran served continuously for 
90 days or more during a period of war, or during peacetime 
service after December 31, 1946, and the disability becomes 
manifest to a degree of 10 percent or more within one year from 
the date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2009).  

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court 
held that, in some cases, lay evidence will be competent and 
credible evidence of etiology. Whether lay evidence is competent 
in a particular case is a question of fact to be decided by the 
Board in the first instance. The Court set forth a two-step 
analysis to evaluate the competency of lay evidence. First, Board 
must first determine whether the disability is the type of injury 
for which lay evidence is competent evidence. If so, the Board 
must weigh that evidence against the other evidence of record 
(including, if the Board so chooses, the fact that the Veteran 
has not provided any in-service record documenting his claimed 
injury), to determine whether to grant service connection.  The 
Board observes that this Federal Circuit decision is 
nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App 
252, 254 (1992) [a non-precedential Court decision may be cited 
"for any persuasiveness or reasoning it contains"].  The Board 
believes that if Bethea applies to the utility of Court 
decisions, it surely applies to the utility of decisions of a 
superior tribunal, the Federal Circuit.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2009).

Analysis

The Board has reviewed all of the evidence in the claims file.  
Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
the extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board 
will summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claims.

The Board must assess whether new and material evidence has been 
received sufficient to reopen the claim of service connection.  
Wakeford v. Brown, 8 Vet. App. 237 (1996).  The Court has held 
that the Board is obliged to determine in the first instance 
whether there is new and material evidence to reopen the claim, 
regardless of the RO's action.  Barnett v. Brown, 8 Vet. App. 1 
(1995).  Accordingly, this decision addresses the claims to 
reopen.  

Historically, a December 2003 RO decision denied the Veteran's 
claim for service connection for bilateral hearing loss 
disability.  The Veteran filed a notice of disagreement and a 
statement of the case was issued; however, the Veteran did not 
file a substantive appeal, and the RO decision became final.  38 
U.S.C.A. § 7105.  In September 2006, the Veteran filed a claim to 
reopen his previously denied claim.  As the last final denial 
with regard to the Veteran's claim was in December 2003, the 
pertinent evidence in this claim is the evidence received after 
the December 2003 RO denial.

Bilateral hearing loss disability -Evidence at the time of the 
last final denial 

The evidence of record at the last final denial consisted of the 
Veteran's STRs, service personnel records, and VA examination and 
treatment records.  

The Veteran's service personnel records reflect that his military 
occupational specialty was a light weapon infantryman and that he 
served in Vietnam for approximately 12 months.

The Veteran's STRs are negative for any complaints of, or 
treatment for, hearing problems.  A report of pre-induction 
medical examination, conducted in March 1966, reflects pre-
existing hearing loss in the left ear, when the reported decibel 
findings for hearing threshold levels on audiometric examination 
are converted from ASA units to ISO units.  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993) (The threshold for normal hearing is 
from zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.)  His report of medical examination 
in March 1968 upon separation from service reflects bilateral 
normal hearing.  Hensley, supra.  Upon clinical evaluation, it 
was noted that his ears were normal.  Both his pre-induction and 
separation examination reports of medical history reflect that he 
reported that he had had "ear, nose or throat trouble."  The 
pre-induction report notes that he had previously had "sore 
throats".

Private medical records dated December 9, 1999 reflect that the 
Veteran reported that six to seven weeks previously the Veteran 
had been mowing his yard when a bug flew into his right ear, two 
weeks later he had no hearing and he had his ear flushed out; his 
hearing had initially gotten better but had since gotten worse, 
apparently due to an infection.  The record identified borderline 
to moderate sensorineural hearing loss, bilaterally.  Private 
medical records dated December 30, 1999 reflect that the Veteran 
was doing much better, and no longer had any popping in his ears.  
Upon examination, his ears looked normal. 

A July 2003 VA medical record reflects that the Veteran reported 
progressive hearing loss, and that he had lost hearing for 
approximately two weeks in Vietnam from heavy artillery firing.  
A September 2003 VA audiology consultation report indicates the 
Veteran's hearing was within normal limits from 250 to 1000 Hz 
with mild to moderate sensorineural hearing loss from 2000 to 
8000 Hz, bilaterally.  A September 2003 VA examination report 
provided audiometric test findings constituting bilateral hearing 
loss disability for VA purposes.  38 C.F.R. § 3.385.  The 
examiner opined that it is not likely that the hearing loss is 
due to the noise he was exposed to while in the military.

Bilateral hearing loss disability-Evidence since the last final 
denial

The evidence included since the last final denial in December 
2003 includes the statements of the Veteran, and VA medical 
records. 

January 2008 VA medical records reflect that the Veteran reported 
that his hearing has been decreasing since 1968.  Test results 
indicated hearing acuity within normal limits bilaterally from 
250 to 500 Hz with a mild to severe sensorineural hearing loss in 
the right ear and a mild to moderately severe sensorineural 
hearing loss in the left ear from 1000 to 8000 Hz.  

A June 2009 VA examination report reflects the examiner's opinion 
that the current bilateral hearing loss is less likely as not 
caused by or the result of military noise exposure, and that the 
evidence found in the STRs indicates that the Veteran's hearing 
was not damaged while in service.

In February 2009, the Veteran testified at a DRO hearing that he 
had received hearing aids within the past year.

At the July 2010 Board hearing, the Veteran testified that he 
obtained bilateral hearing aids approximately two years earlier.  
He testified that while in the service "it was kind of hard to 
hear because of the ringing" in his ears. 

Old and new evidence of record considered as a whole

The Board finds that none of the additional evidence raises a 
possibility of substantiating the claim.  Historically, the 
Veteran's claim was denied because the evidence did not indicate 
that the Veteran's bilateral hearing loss disability was related 
to service.  The Veteran has not provided new and material 
evidence with regard to this required element for entitlement to 
service connection.  The only new nexus opinion reflects that the 
Veteran's hearing loss was less likely than not related to 
military service.  The newly received documents are not material 
as they do not raise a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a).  

In conclusion, the Board finds that the evidence added to the 
record since the last final denial, does not relate to an 
unestablished fact necessary to substantiate the claim, and that 
the additional evidence does not raise a reasonable possibility 
of substantiating the claim.  Accordingly, the Board concludes 
that evidence has not been received which is new and material, 
and the claim for service connection for bilateral hearing loss 
disability is not reopened.  The Board has considered the 
doctrine of giving the benefit of the doubt to the appellant, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2009), but does not find that the evidence is of such 
approximate balance as to warrant its application. Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Tinnitus-Evidence at the time of the last final denial 

The evidence of record at the last final denial consisted of the 
Veteran's STRs, service personnel records, and VA examination and 
treatment records.  

As noted above, the Veteran's service personnel records reflect 
that his military occupational specialty was a light weapon 
infantryman and that he served in Vietnam for approximately 12 
months.

On his claim form received in 2003, the Veteran averred that he 
was treated, for 2 days in a hospital, for tinnitus in 1967.  The 
Veteran's STRs are negative for any complaints of, or treatment 
for, ear problems.  The report of pre-induction medical 
examination in March 1966 reflects normal ears upon clinical 
examination.  A report of medical examination in March 1968 upon 
separation reflects normal ears upon clinical examination.  Both 
his pre-induction and separation examination reports of medical 
history reflect that he reported that he had had "ear, nose or 
throat trouble."  The pre-induction report notes that he had 
previously had "sore throats".

A July 2003 VA medical record reflects that the Veteran reported 
"ringing in my ears is driving me crazy", progressive hearing 
loss, and that he had lost hearing for approximately two weeks in 
Vietnam from heavy artillery firing.  A September 2003 VA 
examination report reflects the Veteran reported constant 
bilateral tinnitus.  He reported that he did not remember when it 
started but that it "has been there as long as he can 
remember."  The examiner opined that it is not likely that the 
tinnitus is related to his service.

Private medical records dated December 9, 1999 reflect that the 
Veteran reported that six to seven weeks previously the Veteran 
had been mowing his yard when a bug flew into his right ear, two 
weeks later he had no hearing and he had his ear flushed out; his 
hearing had initially gotten better but had since gotten worse, 
apparently due to an infection.  The Veteran reported tinnitus in 
his head which was constant.  The record also reflects 
"discussed tinnitus." Private medical records dated December 
30, 1999 reflect that the Veteran was doing much better, and no 
longer had any popping in his ears.  It was noted that "he still 
has the tinnitus, but it is not severe, and he certainly says 
that he can live with it.  We had discussed that previously."  
Upon examination, his ears looked normal. 

Tinnitus-Evidence since the last final denial

The evidence included since the last final denial in December 
2003 includes the statements of the Veteran, and VA medical 
records. 

A June 2009 VA examination report reflects that the Veteran 
reported that he had had a bug removed from his ear in Vietnam 
and that it had been painful because the medic dropped a pair of 
scissors into his ear canal and he had had ringing in his ears 
ever since.  The examiner opined that the current tinnitus is 
less likely as not caused by or the result of military noise 
exposure, and that the evidence found in the STRs indicates that 
the Veteran's hearing was not damaged while in service.  As noted 
above, the examiner did not specifically discuss whether a 
"dropped pair of scissors into an ear" could have resulted in 
bilateral tinnitus; however the examiner did review the entire 
STRs, which are negative for any such incident.  A competent 
credible medical opinion cannot be based solely on a Veteran's 
lay statement of his prior history if the facts provided are 
inaccurate or contradicted by the evidence of record.  Kowalski 
v. Nicholson, 19 Vet.App. 171, 179-80 (2005).  In this regard, 
the STRs do not reflect any complaints of a bug in the ear, 
scissors in an ear, or tinnitus.  In addition, private medical 
records reflect a bug in the Veteran's ear and complaints of 
tinnitus in December 1999, more than 30 years after separation 
from service.  As such, the Board finds the Veteran's assertions 
as to injury due to a dropped pair of scissors to be less than 
credible.  The VA examination opinion does not provide any 
indication that the Veteran's tinnitus may be causally related to 
active service. 

In February 2009, the Veteran's accredited representative averred 
at a DRO hearing that the Veteran had ringing in his ears since 
"Vietnam, around the loud explosions."  The Veteran testified 
that he discussed tinnitus with his doctor over 35 years ago (or 
prior to 1975), when he sought treatment for a possible allergic 
reaction. 

At the July 2010 Board hearing, the Veteran testified that he had 
tinnitus before he left Vietnam.  He stated that when he came 
back from Vietnam, his family doctor told him that he had 
tinnitus.  He further stated that when it got worse, he was sent 
to a specialist, but that he does not remember who that 
specialist was.  (See Board hearing transcript, pages 9 and 10).  
He also stated that the tinnitus "mostly started I assumed 
because of the guns.  I don't have a clue.  I mean just all of a 
sudden I kept hearing the ringing in my ears.  And I did go on a 
sick call one time and they told me well, you know, that's just, 
you know, being around weapons firing and so forth, that'll go 
away."  (Board hearing transcript at pages 16-17.)  He further 
testified that the ringing did not go away and he has had it 
since service.

Old and new evidence of record considered as a whole

The Board finds that none of the evidence raises a possibility of 
substantiating the claim.  Historically, the Veteran's claim was 
denied because the evidence did not indicate that the Veteran's 
tinnitus was causally related to service.  The Veteran has not 
provided new and material evidence with regard to this required 
element for entitlement to service connection.  The only new 
nexus opinion reflects that the Veteran's tinnitus was less 
likely than not related to military noise exposure.  The newly 
received documents are not material as they do not raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In conclusion, the Board finds that the evidence added to the 
record since the last final denial does not relate to an 
unestablished fact necessary to substantiate the claim, and that 
the additional evidence does not raise a reasonable possibility 
of substantiating the claim.  Accordingly, the Board concludes 
that the appellant has not submitted evidence that is new and 
material, and the claim for service connection for tinnitus is 
not reopened.  The Board has considered the doctrine of giving 
the benefit of the doubt to the appellant, under 38 U.S.C.A. § 
5107 (West 2002), and 38 C.F.R. § 3.102 (2009), but does not find 
that the evidence is of such approximate balance as to warrant 
its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

As new and material evidence has not been received to reopen the 
claim of entitlement to service connection for bilateral hearing 
loss disability, the appeal is denied.

As new and material evidence has not been received to reopen the 
claim of entitlement to service connection for tinnitus, the 
appeal is denied.


REMAND

The Veteran's claim for entitlement to service connection for 
PTSD was denied in a prior final decision in December 2003 
because he did not have a diagnosis of PTSD.  At the July 2010 
videoconference Board hearing, the Veteran's accredited 
representative requested that additional records be obtained from 
the "Lexington VA" because, he averred, that there were more 
recent records pertaining to his claim for PTSD.  The 
representative stated that the treatment began in the beginning 
of 2010, and that he did not have any records from January to the 
present.  The Board notes that the most recent medical records of 
evidence are from September 2009.  The representative 
specifically noted that the VA records reflect a diagnosis of 
PTSD.  (See Board hearing transcript, page 19.)  Therefore, the 
Board finds that a remand is warranted for VA to associate any 
such records with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for any medical treatment 
facilities in which he was treated for PTSD, to 
include VA facilities.  After obtaining a 
completed VA Form 21-4142, the AOJ should 
attempt to obtain any pertinent medical 
records, to include Lexington, Kentucky VA 
records, not already associated with the claims 
file.

If any of the above searches for any such 
records yields negative results, this fact 
should be noted in the claims folder.  Any 
documents received by VA should be associated 
with the claims folder.

2.  Thereafter, readjudicate the issue of 
whether new and material evidence has been 
received to reopen a claim of entitlement to 
service connection for PTSD on appeal.  If the 
benefit sought is not granted, issue a 
supplemental statement of the case and afford 
the appellant and his representative an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to the 
Board, as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


